An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1408
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014




IN THE MATTER OF:                             Robeson County
                                              Nos. 10 J 217-20
S.T.F., J.T.F., A.T.F.,
A.T.F.


      Appeal by respondent-father from order entered 19 September

2013 by Judge Herbert L. Richardson in Robeson County District

Court.    Heard in the Court of Appeals 19 May 2014.


      No brief filed for petitioner-appellee                    Robeson     County
      Department of Social Services.

      Ryan McKaig for respondent-father.

      Sandlin Family Law           Group,    by    Debra   A.    Griffiths,     for
      guardian ad litem.


      BRYANT, Judge.


      Respondent-father        appeals      from   a   district     court     order

terminating his parental rights to S.T.F., J.T.F., A.T.F., and

A.T.F. challenging only the trial court’s conclusion that it is

in the best interests of the juveniles to terminate respondent-

father’s parental rights.          We affirm.
                                             -2-
     On    16    September         2010,    the    Robeson     County       Department      of

Social     Services           (“DSS”)       obtained       nonsecure         custody        of

respondent-father’s four children and filed juvenile petitions

alleging       that    the     children     were     neglected.             The   petitions

alleged, inter alia, that respondent-father, his wife, and their

children       had    no     place     to   live    and    that       the    parents       had

inadequate kinship placements for the children.                               On 5 April

2011,    DSS     filed       amended    petitions        alleging      abuse.         In    an

adjudication order filed on 29 August 2011,1 the trial court

concluded that all four children were neglected and that S.T.F.

was abused.           In a separate disposition order, the trial court

concluded that it was in the children’s best interests to remain

in   DSS    custody          and     continue      with    a     permanent         plan    of

reunification with the parents.

     On 20 June 2012, DSS filed                     petitions     to terminate both

parents’ rights to the children.                     Following a hearing on 12

September 2013, the trial court entered an order in which it

found the existence of the following grounds for termination

against    respondent-father:               (1)     failure      to    make       reasonable

progress;       and    (2)    dependency.          See    N.C.    Gen.       Stat.    §    7B-



1
  The order was amended on 13 September 2011, but the amendment
made no substantive changes to the adjudication of neglect and
abuse.
                                        -3-
1111(a)(2), (6) (2011).           The trial court also concluded that

termination of respondent-father’s parental rights was in the

children’s best interests.        Respondent-father appeals.2

                          ____________________________

       It is well-established that termination of parental rights

proceedings involve a two-stage process: (1) the adjudication

stage, where the petitioner is required to prove the existence

of grounds for termination, and (2) the disposition stage, where

the court considers the best interest of the juvenile.                        N.C.

Gen. Stat. §§ 7B-1110, -1111 (2013); In re White, 81 N.C. App.

82, 85, 344 S.E.2d 36, 38 (1986) (citation omitted).                     At the

adjudication stage, the burden is “upon the petitioner or movant

and all findings of fact shall be based on clear, cogent, and

convincing evidence.”        N.C. Gen. Stat. § 7B-1109 (f) (2013); see

also In re Young, 346 N.C. 244, 247, 485 S.E.2d 612, 614 (1997)

(“At   the    adjudication    stage,     the   party   petitioning     for    the

termination must show by clear, cogent, and convincing evidence

that   grounds      authorizing   the    termination    of    parental   rights

exist.” (citation omitted)).            On appeal, respondent-father does

not    make   any    challenges   to    the    adjudicatory    stage     of   the

proceedings.

2
   The trial court also terminated the parental rights of the
mother, but she is not a party to this appeal.
                                          -4-
       Respondent-father challenges the trial court’s conclusion

that it is in the best interests of S.T.F., J.T.F., A.T.F., and

A.T.F.      to   terminate      his    parental   rights.            Respondent-father

contends that in light of the progress he has made, the desire

he has expressed to be a good father, and the bond he has formed

with his children, the trial court erred in terminating his

parental rights.         We disagree.

       We     review     the     trial       court’s     determination         that   a

termination of parental rights is in the best interest of the

juvenile for an abuse of discretion.                   In re Anderson, 151 N.C.

App. 94, 98, 564 S.E.2d 599, 602 (2002) (citation omitted).

       While respondent-father’s desire to make progress in the

future is admirable, it is not dispositive at this stage of the

termination proceeding.               At the disposition stage, the trial

court’s focus is on the best interests of the child, not the

circumstances surrounding the parents.                       See In re Montgomery,

311    N.C.      101,    109,    316     S.E.2d       246,     251    (1984)   (“[T]he

fundamental principle underlying North Carolina’s approach to

controversies involving child neglect and custody [is] that the

best   interest     of    the    child    is    the    polar    star.”).       We   have

previously       stated      “that     the     child[ren]       and     [their]     best

interests are at issue here, not                  respondent’s hopes for the
                                            -5-
future.”    In re Blackburn, 142 N.C. App. 607, 614, 543 S.E.2d

906, 911 (2001) (citation omitted).

    The    trial       court’s      unchallenged         findings      of    fact     in    the

disposition      of    its    order       indicate       that    S.T.F.,      A.T.F.,       and

A.T.F. are in prospective adoptive placements and that DSS is

looking at a family that may be interested in adopting J.T.F.

Further, S.T.F., J.T.F., A.T.F., and A.T.F. “are in a stable

environment      which       will   allow     them       to     grow   up    in   a    secure

environment           and      benefit        emotionally,             socially,            and

educationally.”

    Upon review of the record, we conclude that the trial court

weighed    the    evidence          and    made      a    reasoned          decision       that

termination of respondent-father’s parental rights was in the

best interests of the children.                   We find no abuse of discretion

in this determination and, therefore, affirm the order of the

trial court terminating respondent-father’s parental rights.

    Affirmed.

    Judges STEPHENS and DILLON concur.

    Report per Rule 30(e).